Pee Cubiam,
The learned judge below found as a fact that “ the poles in controversy and which form the subject of contention were being erected upon the line of the New Portage Road which is owned by the complainant company.” He further found among his conclusions of law, “First. That the Pennsylvania Railroad Company has a full and complete right to *182construct a line of railroad, over and upon the land known as the New Portage Railroad, with all of the incidents necessary for the operation and maintenance of such railroad when constructed at any point where the line of said new Portage Railroad lies within the limits of the state of Pennsylvania, ...” But “ Inasmuch as we have failed to find as a fact that the complainant company is desirous of erecting a line of telegraph poles and wires for the exclusive use of its railroad line on and along the New Portage Railroad, in the borough of Lilly,- the answer having raised the question and no evidence whatever offered to prove that said line of telegraph poles was being erected for the use of the railroad company, complainant, in the operation of its line of railway, we are constrained to refuse the prayer of the petitioner for an injunction.”
On these findings it appears that the complainant was in the exercise of its legal rights on its own premises and was illegally interfered with by the respondent. The jurisdiction of equity in such cases is too -well established to need discussion. The reason assigned for refusing the injunction is not sufficient. The complainant having the right to build the telegraph line, the purpose which it has in contemplation, and the use it intends to make of the line when built, are not within the province of the court to consider in this proceeding.
The objection that no injunction bond was filed by the complainant, made on the argument here, is one that can be obviated by the filing of the bond at any time before the injunction issues.
Decree reversed and injunction directed to be awarded as prayed.